PER CURIAM.
Appellant’s notice of appeal was filed in the Phelps County Circuit Clerk’s office on May 6, 1977. Said notice alleged that the underlying judgment became final on May 2, 1977. An order waiving the docket fee was signed on May 13, 1977.
Rules 28.03 and 81.04 require that a notice of appeal be filed within ten days after the judgment becomes final. There can be no valid filing of a notice of appeal until the docket fee has been paid or waived. State v. Worl, 531 S.W.2d 294, 295(2) (Mo.App.1975). The last day to file the notice of appeal was May 12, 1977, and subsequent waiver of the docket fee does not bestow jurisdiction upon this court.
*448The appeal must be, and hereby is, dismissed.
All concur.